UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


_________________________________________
                                                 )
Danielle Telesford, et al.,                      )
                                                 )
      Plaintiffs,                                )
                                                 )
             v.                                  )         Civil No. 13-cv-01359 (APM-DAR)
                                                 )
Maryland Provo-I Medical Services, P.C., et al., )
                                                 )
      Defendants.                                )
_________________________________________ )

                         MEMORANDUM OPINION AND ORDER

I.     INTRODUCTION

       Plaintiffs in this case—seven African-American certified physicians’ assistants—filed this

lawsuit against their employer, Maryland Provo-I Medical Services, P.C.; a related management-

services entity, EmCare, Inc.; and two individuals, alleging discrimination and retaliation in

violation of Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981, as well as common

law breach of contract. Plaintiffs assert that Defendants’ failure to promote any of them for a

supervisory position was discriminatory and that Defendants subsequently retaliated against them

for filing discrimination complaints by threatening them with termination.             One Plaintiff

additionally asserts that she actually was terminated because of protected activity.

       This matter is before the court on Defendants’ Motion for Summary Judgment. Having

reviewed the pleadings and evidence, the court finds that a reasonable jury could conclude that

Defendants EmCare and Maryland Provo-I Medical Services discriminated against Plaintiffs

during the promotion process. The court further concludes that Plaintiffs’ Title VII discrimination

claims against Defendants Jennifer Korando and Adam Brown must be dismissed, but that their
Section 1981 discrimination claim may proceed against Brown only. Finally, the court finds that

no reasonable jury could conclude that Defendants retaliated against Plaintiffs or breached their

contractual obligations to Plaintiffs. Accordingly, the court grants in part and denies in part

Defendants’ Motion for Summary Judgment.

II.      BACKGROUND

         A.       Factual Background

                  1.       The United Medical Center’s Emergency Department

         United Medical Center (“United”) is a not-for-profit hospital corporation located in the

District of Columbia. Complaint, ECF No. 1 [hereinafter Compl.], ¶ 7. United’s Emergency

Department (“ED”) is divided into two sections: (1) the “Core” section for patients with more

serious medical conditions who require immediate attention by an emergency room physician, and

(2) the “Fast Track” section for all other patients. Defs.’ Stmt. of Material Facts, ECF No. 40-2

[hereinafter Defs.’ Stmt.], ¶ 4.1 Those patients assigned to the Fast Track are first treated by a

physician’s assistant (“PA”) who conducts a preliminary evaluation of those patients and provides

an initial recommendation (e.g., discharging with a prescription, admitting to the hospital, etc.).

Id. ¶¶ 4-6. The responsible PA documents the services provided on the patient’s medical chart and

then gives the chart to the responsible physician for review and submission to a billing company

for reimbursement. Id. ¶¶ 6-8. The billing company reviews the chart and assigns the patient’s

treatment a Relative Value Unit (“RVU”)—a unit of measurement designed to account for the

seriousness of the condition treated and the relative complexity of the treatment provided—which



1
  Plaintiffs did not strictly comply with Local Civil Rule 7(h) in responding to Defendants’ Statement of Material
Facts. See generally Pls.’ Opp’n to Defs.’ Mot. for Summ. Judg., ECF No. 41 [hereinafter Pls.’ Opp’n], at 11-27. For
example, when Plaintiffs denied a factual averment, they did not cite to a portion of the record to support their denial,
thereby making it difficult to discern whether they dispute a fact or not, based on actual record evidence. As a
consequence, the paragraphs from Defendants’ Statement of Material Facts to which the court cites are those that the
court considers admitted, unless otherwise noted.

                                                           2
is then provided to the patient’s insurance provider so that the insurance provider can calculate the

amount that United will be reimbursed. Id. ¶¶ 9-10.

       In 2009, United contracted with EmCare, Inc. (“EmCare”), to provide doctors and PAs to

operate United’s ED. Id. ¶ 15, 103. EmCare, in turn, entered into an agreement with Defendant

Maryland Provo-I Medical Services, P.C. (“Provo”), to provide the necessary staff for United. Id.

¶¶ 31-32. The United-EmCare contract took effect on June 1, 2009. Id. ¶ 103. Before the contract

began, a recruiter employed by EmCare, Defendant Jennifer Korando, began negotiating with the

PAs and doctors already working at United to secure an agreement that would allow them to

continue to work in the ED, but as employees of Provo. Id. ¶ 26.

       Provo originally offered to compensate existing PAs at a lower hourly rate than they

previously had been paid, but to supplement their salaries with a bonus based on the composite

RVU of the treatments provided. Id. This compensation package, according to Defendants, was

designed to incentivize higher performance. Id. ¶¶ 26-27. When it became clear, however, that

the existing PAs would not accept such a compensation structure, Provo agreed to allow them to

remain at their original hourly rate. Id. ¶ 26. Provo, however, required all newly hired PAs to

accept the RVU-based compensation structure. Id. ¶ 105. In addition, each contract between

Provo and its PAs—both with existing and new employees—contained a termination clause

providing for “at will” termination by either party. Id. ¶ 107.

               2.      Dr. Adam Brown and the Lead-PA Position

       In early 2012, EmCare hired Defendant Dr. Adam Brown—a white male—as Medical

Director for the ED. Defs.’ Stmt. ¶¶ 17-19. During the interview process, United hospital officials

expressed to Brown their concerns about the department’s performance in several areas, including

quality of care, length of patient stay, and other health care provider metrics. Id. ¶¶ 20-21.



                                                 3
Following his hire, Brown sent a memo to ED personnel outlining his four goals: (1) reducing

patient length-of-stay; (2) improving patient satisfaction; (3) improving physician and PA

productivity; and (4) improving quality improvement metrics. Id. ¶ 85.

        On July 8, 2016, Plaintiffs—all of whom are African-American PAs and are current or

former employees of Provo in the United ED2—received an email from Nathan Madsen, a white

male, part-time PA with Provo, informing them that he had been offered and would be accepting

a newly created Lead-PA position in the ED. Pls.’ Opp’n Ex. 6, July 8, 2016, e-mail from Nate

Madsen, ECF No. 41-2, at 86. This was the first time Plaintiffs were made aware of this new

position, as neither EmCare nor Provo had formally advertised the position nor published a job

description until after Madsen was hired. Pls.’ Opp’n at 46-47.

        The creation of the Lead-PA position and the decision to award the position to Madsen

form the basis for Plaintiffs’ discrimination claims. Defendants assert that Brown, the ED Medical

Director, first came up with the idea of creating the Lead-PA position in February 2012—nearly

six months before he arrived at the United ED. Defs.’ Stmt. ¶ 84. According to Brown, he selected

Madsen based on his qualifications after (1) soliciting recommendations from Korando, the

EmCare recruiter, and (2) reviewing the resumes and performance metrics of all PAs, which he

had obtained from Korando. Id. ¶¶ 86-87. Korando recommended Plaintiff Chandon-Cooke and

Madsen for the position. Id. Brown asserts that, based on his review, he narrowed his focus to

three candidates—Plaintiff Chandon-Cooke, Plaintiff Telesford, and Madsen. Id. ¶ 87. Brown

ultimately selected Madsen because, in his view, he possessed the strongest metrics of all the PAs,

including having the shortest average length-of-stay per patient, seeing the most patients per hour,




2
 The Plaintiffs are: Danielle Telesford, Andre Campbell, Shona Chandon-Cooke, Cheree Jaimson, Hudson Nsubuga,
Monique Ofwono, and Michael Tesfazion.

                                                     4
and generating the highest number of RVUs per hour. Id. ¶ 90. Plaintiffs dispute Madsen’s relative

qualifications.3 Pls.’ Opp’n at 45-49, 57-62.

        In the months following Madsen’s promotion, Plaintiffs grew increasingly upset about his

hiring. Starting first on September 7, 2012, and continuing until October 1, 2012, each Plaintiff

filed a separate Discrimination Charge with the Equal Employment Opportunity Commission

(“EEOC”) alleging that he or she was discriminated against during the promotion process. Defs.’

Stmt. ¶¶ 125-26, 128, 130, 132, 134, 136, 138.

                 3.       The Change in the PA Compensation Structure

        Meanwhile, on May 23, 2012, a group of PAs—including Madsen and Plaintiffs—sent

Korando a joint letter requesting a pay raise. Id. ¶ 108. Korando advised the PAs that she had

discussed the request with Brown and that no action was likely to occur before Brown’s official

start as the ED Medical Director in July. Id. ¶ 111.

        At a staff meeting on August 1, 2012, Brown announced a new pay structure for PAs. Id.

¶ 116. Effective September 1, 2012, PAs would be compensated at an hourly rate supplemented

by both an RVU-based and a “citizenship” bonus, which could be earned by meeting certain RVU-

based performance metrics and by participating in various hospital activities. Id. Before EmCare

implemented the pay restructuring, it presented each Plaintiff with an analysis showing that, under

the new system, each would receive an increase in his or her effective hourly rate of pay. Id. ¶ 118.

        Despite these assurances, some of the PAs expressed dissatisfaction with the proposed

changes to the compensation system. Id. ¶ 122. Thereafter, Brown announced that any PA who




3
  The court need not delve into the specifics of the parties’ dispute regarding Madsen’s relative qualifications for
reasons that will become apparent.

                                                         5
refused to agree to the new compensation structure would be considered to have resigned pursuant

to the “at-will” termination clause in their employment contract. Id.

       By mid-November, EmCare relented in its insistence that all PAs be subject to the new pay

structure. By email dated November 20, 2012, an EmCare executive explained that the company

should have obtained written permission from each PA before implementing the new system. Id.

¶ 123. He then offered each PA the opportunity to either elect to receive compensation under the

new system or remain under the old one. Id. EmCare also offered to reimburse, with interest, any

amount that an employee had not received, but which they were entitled to receive, under the

original pay structure. Id. Each Plaintiff opted to remain under the old system, id. ¶ 124, and

Plaintiffs Telesford, Ofwono, and Chandon-Cooke were all subsequently reimbursed for their lost

wages, id.¶¶ 50, 68, 83.

       Starting on November 14, 2012, each Plaintiff filed a separate Charge of Discrimination

with the EEOC alleging that the requirement that he or she agree to the proposed compensation

structure, and Brown’s invocation of the “at-will” termination clause in their employment

contracts, constituted retaliation for the discrimination complaints they had filed relating to

Madsen’s promotion. Id. ¶¶ 126, 128, 130, 132, 134, 136, 138.

               4.     Plaintiff Ofwono’s Termination

       On January 12, 2013, Plaintiff Ofwono informed Brown and the EmCare scheduler that

she was too ill to work her shift. Id. ¶ 62. However, it later became apparent that Ofwono had

actually worked the exact same shift at Southern Maryland Hospital. Id. ¶¶ 62-63. Upon

discovering this, EmCare immediately terminated Ofwono. Id. On January 24, 2014, Ofwono




                                                6
filed a separate Charge of Discrimination with the EEOC alleging that her termination was in

retaliation for filing her Charges of Discrimination with the EEOC. Id. ¶ 126.

       B.      Procedural Background

       On September 9, 2013, Plaintiffs filed suit in this court, alleging: (1) discrimination in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et seq. [hereinafter Title

VII] (Count 1); (2) discrimination in violation of 42 U.S.C. § 1981 [hereinafter Section 1981]

(Count 2); and (3) common law breach of contract (Count 3). See generally Compl. Additionally,

the Complaint asserted a claim of retaliation specific to Ofwono’s termination. Compl. ¶ 112.

       On August 3, 2015, following discovery, Defendants filed a Motion for Summary

Judgment, in which they argued that Plaintiffs were neither discriminated against nor retaliated

against, and that no breach of contract had occurred. See generally Defs.’ Mem. in Supp. of Mot.

for Summ. Judg, ECF No. 40-3 [hereinafter Defs.’ Mot.]. Defendants argue that there were

legitimate non-discriminatory reasons both for promoting Madsen and for implementing the new

PA compensation system. Moreover, they contend that they cured any alleged damages resulting

from Brown’s invocation of the “at-will” termination clause prior to litigation.

       On September 1, 2015, Plaintiffs filed their Opposition to Defendant’s Motion for

Summary Judgment, claiming that Defendants’ proffered non-discriminatory reasons for

promoting Madsen were in fact pretext for discrimination.              See generally Pls.’ Opp’n.

Additionally, Plaintiffs argued that the new PA compensation structure—and invoking the “at-

will” termination clause in an effort to coerce the PAs to accept that structure—constituted

retaliation in response to their protected behavior. Id. On September 14, 2015, Defendants filed




                                                  7
a Reply to Plaintiffs’ Opposition. See Defs.’ Reply in Supp. of Mot. for Summ. Judg., ECF No.

42 [hereinafter Defs.’ Reply].

III.   LEGAL STANDARD

       Summary judgment will only be granted if the movant can show that “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A dispute is “genuine” only if a reasonable fact-finder could find for the nonmoving

party, while a fact is “material” only if it is capable of affecting the outcome of litigation. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A non-material factual dispute is insufficient to

prevent the court from granting summary judgment. Id.

       Rule 56 “mandates the entry of summary judgment, after adequate time for discovery and

upon motion, against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, [ ] on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The party moving for summary

judgment “bears the initial responsibility of informing the district court of the basis for its motion”

and identifying those portions of the record that it believes “demonstrate the absence of a genuine

issue of material fact.” Id. at 323.

       Once the moving party has made an adequate showing that a fact cannot be disputed, the

burden shifts to the party opposing summary judgment to “set forth specific facts showing that

there is a genuine issue for trial.” Anderson, 477 U.S. at 250 (citation and internal quotations

omitted) (footnote omitted). The nonmoving party may oppose the motion using “any of the kinds

of evidentiary materials listed in Rule 56(c), except the mere pleadings themselves, and it is from

this list that one would normally expect the nonmoving party to make the showing to which [the

Court has] referred.” Celotex Corp., 477 U.S. at 324. “The evidence of the non-movant is to be



                                                   8
believed, and all justifiable inferences are to be drawn in his favor.” Anderson, 477 U.S. at 255

(citations omitted). However, “to defeat a motion for summary judgment, the non-moving party

must offer more than mere unsupported allegations or denials.” Dormu v. District of Columbia,

795 F. Supp. 2d 7, 17 (D.D.C. 2011) (citing Celotex, 477 U.S. at 324). In other words, if the non-

movant’s evidence is “merely colorable” or “not significantly probative,” summary judgment may

be granted. Anderson, 477 U.S. at 249-50. Summary judgment, then, is appropriate when the non-

moving party fails to offer “evidence on which the jury could reasonably find for the [non-

movant].” Id. at 252.

IV.    DISCUSSION

       A.      Discrimination Claims

               1.       Entity Defendants Provo and EmCare

       The court first considers Plaintiffs’ discrimination claims under both Title VII and Section

1981 against the entity defendants, Provo and EmCare. Under Title VII, an employer may not

“discharge any individual, or otherwise . . . discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individual's race,

color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Nor may an employer “limit,

segregate, or classify his employees . . . in any way which would deprive or tend to deprive any

individual of employment opportunities or otherwise adversely affect his status as an employee,

because of such individual's race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-

2(a)(2). Under Section 1981, an employer may not “impair[]” an employee’s right to “make and

enforce contracts, to sue, be parties, give evidence, and to the full and equal benefit of all laws and

proceedings for the security of persons and property as is enjoyed by white citizens.” 42 U.S.C.

§ 1981. Here, in order for Plaintiffs’ claims under Title VII and Section 1981 to survive summary



                                                  9
judgment, they must provide direct or circumstantial evidence of Defendants’ discriminatory

intent.

                         a.     Direct evidence of discrimination

          Plaintiffs assert that they have provided direct evidence of discrimination. Pls.’ Opp’n at

49. Such evidence, if it exists, “would generally entitle [plaintiffs] to a jury trial.” Vatel v. All. of

Auto. Mfrs., 627 F.3d 1245, 1246-47 (D.C. Cir. 2011) (analyzing a case under the D.C. Human

Rights Act, which is analyzed “in the same way that [the court] analyze[s] discrimination claims

under the federal anti-discrimination laws”); Hampton v. Vilsack, 760 F. Supp. 2d 38, 49-50

(D.D.C. 2011), aff’d, 685 F.3d 1096 (D.C. Cir. 2012) (citing Swierkiewicz v. Sorema N.A., 534
U.S. 506, 511 (2002)). One example of direct evidence is “a statement that itself shows racial or

gender bias in the [employment] decision.” Vatel, 627 F.3d at 1247.

          Plaintiffs point to comments made (1) by Korando complaining that “good behavior is

seldom seen by [the PAs],” and (2) by EmCare officials informing Brown’s African-American

predecessor—upon his termination—that EmCare was “going in a different direction.” Pls.’

Opp’n at 49. But these two statements, without more, simply do not constitute direct evidence of

discrimination. First, Korando was clearly complaining about the entire group of PAs—which

included white, Latino, and African-American individuals—and Plaintiffs have provided no

additional evidence that she was in any way singling out the African-American PAs. Second, the

statement that EmCare was “going in a different direction” is simply too vague to rise to the level

of direct evidence of discrimination, regardless of the fact that it was made in the context of firing

an African-American employee.

          Further, even if the court were to assume that these comments were racially motivated,

they amount to no more than “stray remarks . . . unrelated to the decisional process.” Waterhouse



                                                   10
v. Dist. of Columbia, 124 F. Supp. 2d 1, 12 (D.D.C. 2000) (internal quotations omitted). Such

statements, made without “a clearly demonstrated nexus to the adverse employment action at

issue”—Madsen’s promotion—“are not alone sufficient to withstand a motion for summary

judgment.” Kalekiristos v. CTF Hotel Mgmt. Corp., 958 F. Supp. 641, 666 (D.D.C.), aff’d sub

nom. Kalekiristos v. C.T.F. Hotel Mgmt. Corp., 132 F.3d 1481 (D.C. Cir. 1997). Here, Plaintiffs

do not even attempt to (and cannot) establish a sufficient nexus between these allegedly racist

statements and the decision to promote Madsen.

                       b.      Circumstantial evidence of discrimination

       Because there is no direct evidence sufficient to permit Plaintiffs to reach a trial, the court

begins its review of Plaintiffs’ circumstantial evidence. “Courts analyze Title VII and Section

1981 employment discrimination claims under similar legal standards.” Olatunji v. Dist. of

Columbia, 958 F. Supp. 2d 27, 31 (D.D.C. 2013). When a plaintiff proffers only indirect evidence

of unlawful discrimination (as is the case here), courts analyze both Title VII and Section 1981

claims under the burden-shifting framework set forth in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). See Weber v. Battista, 494 F.3d 179, 182 (D.C. Cir. 2007); Carney v. Am.

Univ., 151 F.3d 1090, 1092-93 (D.C. Cir. 1998) (holding that “courts use the three-

step McDonnell Douglas framework for establishing racial discrimination under Title VII” when

“evaluat[ing] claims] under [Section 1981]”).

       Under McDonnell Douglas, it is the plaintiff's burden to establish a prima facie case of

discrimination by a preponderance of the evidence. Stella v. Mineta, 284 F.3d 135, 144 (D.C. Cir.

2002) (citation omitted). This burden, however, “is not onerous.” Tex. Dep’t of Cmty. Affairs v.

Burdine, 450 U.S. 248, 253 (1981). If the plaintiff establishes a prima facie case, the employer

then must articulate a legitimate, non-discriminatory reason for its actions. Stella, 284 F.3d at 144.



                                                 11
If the employer proffers such a reason, the burden shifts back to the plaintiff to prove that the

legitimate reason provided by the employer was in fact pretext for discrimination. McDonnell

Douglas, 411 U.S. at 802-05.

       In the summary judgment context, however, once an employer sets forth a legitimate, non-

discriminatory reason for the employment action, “the question whether the employee actually

made out a prima facie case is no longer relevant, and thus disappears and drops out of the picture.”

Brady v. Office of Sergeant at Arms, 520 F.3d 490, 493-94 (D.C. Cir. 2008) (citations and internal

quotations omitted); see also Nurriddin v. Bolden, 818 F.3d 751, 758 (D.C. Cir. 2016) (“At the

summary judgment stage, once the employer has claimed a nondiscriminatory reason for its

actions, this burden-shifting framework disappears.”). At that point, the court must determine

whether “the employee [has] produced sufficient evidence for a reasonable jury to find that the

employer’s asserted non-discriminatory reason was not the actual reason and that the employer

intentionally discriminated against the employee on the basis of race” or some other prohibited

ground. Brady, 520 F.3d at 494 (citations omitted); Nurriddin, 818 F.3d at 758 (“The ‘one central

inquiry’ that remains is whether a reasonable jury could infer retaliation or discrimination from

the evidence.”) (citation omitted).     Courts should consider this issue “in light of the total

circumstances of the case,” asking “whether the jury could infer discrimination from the

combination of (1) the plaintiff’s prima facie case; (2) any evidence the plaintiff presents to attack

the employer’s proffered explanation for its actions; and (3) any further evidence of discrimination

that may be available to the plaintiff . . . or any contrary evidence that may be available to the

employer.” Hamilton v. Geithner, 666 F.3d 1344, 1351 (D.C. Cir. 2012) (citations omitted); see

also Nurriddin, 818 F.3d at 759.




                                                 12
       Here, Plaintiffs have presented sufficient evidence—mainly in the form of the deposition

testimony of Dr. Janet Blackwood—to raise a triable issue of material fact as to whether

Defendants’ proffered non-discriminatory reason for promoting Madsen—that Brown selected

him on the strength of his qualifications for the position—was pretext for discrimination.

Pls.’ Opp’n 45-46; Pls. Opp’n, Ex. 2, Deposition Transcript of Janet Blackwood [hereinafter

Blackwood Dep.]. Blackwood, an African-American Nursing Director at United, offered two

critical pieces of testimony that either contradict or call into question Brown’s explanation for his

selection of Madsen.

       First, Blackwood testified that Brown had told her that “the decision to hire [Madsen] as a

Lead PA was done before EmCare hired him as the medical director.” Blackwood Dep., at 77-78.

She went on to explain that Brown also told her that “he [knew] that the PAs [were] upset” after

they became aware of the decision to promote Madsen “but [that they should not be upset with

Brown] because . . . EmCare made that decision to hire [Madsen] before they hired in Dr. Brown.”

Id. at 78.    Second, Blackwood testified that, on two occasions, Brown had suggested—

inaccurately—that Blackwood had told him that she supported his hiring of Madsen. Blackwood

testified that, the first time, she and Brown were in the hallway outside the ED when Brown made

a comment to her suggesting that she previously had recommended his hiring of Madsen, which

she immediately denied. Id. at 90, 92-93. Blackwood also related a second encounter with Brown.

Brown called her into his office to review a letter that he had written in response to Plaintiffs’ EEO

claims in which he was prepared to represent that Blackwood had supported his hiring of Madsen,

which she again denied. Id. at 89 (stating that Brown “had drafted a letter, and he had called me

from my office and was reading [the letter] and was trying to put things in as if in support of it,

like I had recommended Nate to be hired. I told him no”); 93-94 (“[H]e had called and was asking



                                                 13
me to look at [the letter] and was reading and was trying to, you know, put things in as if I had

made recommendations or recommended Nate to be hired. And then I told him, please, do not put

me in there because at that point the PAs were – it was a racial.”); see also 95-97. Blackwood

testified that these episodes caused her to complain to a Ms. Faire, the Vice President of Nursing,

who was her boss, “because [she] felt as if [she] was being pulled in as a person to be blamed for

[Madsen] being hired.” Id. at 89.

        Blackwood’s testimony, if credited, could cause a reasonable juror to infer either that:

(1) EmCare—and not Brown—made the decision to promote Madsen to the Lead-PA position, in

which case Defendants’ contention that Brown decided to hire Madsen based on his superior

performance ratings is pretext; or (2) even if Brown in fact made the decision to promote Madsen,

he did so for reasons—possibly race-motivated—other than he claims. As to the latter inference,

for example, a reasonable juror could interpret Brown’s disavowal of responsibility as

“consciousness of guilt” about the true reason for the promotion. Cf. Aka v. Washington Hosp.

Ctr., 156 F.3d 1284, 1293 (D.C. Cir. 1998) (“If the jury can infer that the employer’s explanation

is not only a mistaken one in terms of the facts, but a lie, that should provide even stronger evidence

of discrimination. . . . This is so because, according to ordinary evidentiary principles . . . a lie is

evidence of consciousness of guilt.”). Likewise, the two times that Brown tried to “remind”

Blackwood that she had previously endorsed Madsen’s hiring—when she had not—could

reasonably be viewed as an effort to obscure the race-based reason for the promotion by securing

the support of an African-American colleague.

        Blackwood’s testimony, if credited, also potentially raises questions about other aspects of

Brown’s testimony. For instance, a juror who believes Blackwood might then reasonably question

Brown’s assertion that he was unaware of the race of all but one of the Plaintiffs when he decided



                                                  14
to hire Madsen, see Defs.’ Mot. at 15, or his contention that he had considered other, non-white,

candidates aside from Madsen for the position, see id. at 16-24. See Aka, 156 F.3d at 1293 (“The

jury can conclude that an employer who fabricates a false explanation has something to hide; that

“something” may well be discriminatory intent.”). “[I]t is clear that summary judgment is

particularly inappropriate where credibility is an integral component of a material factual conflict.”

Hackley v. Roudebush, 520 F.2d 108, 159 (D.C. Cir. 1975); see Moore v. Chesapeake & O. Ry.

Co., 340 U.S. 573, 576 (1951) (“[I]t is the jury’s function to credit or discredit all or part of the

testimony.”).   Based on Blackwood’s testimony, Brown’s credibility on key issues could

reasonably be called into question.

       Defendants contend that Blackwood’s testimony does not give rise to a genuine dispute of

material fact. See Defs.’ Reply at 3-4. First, they assert that Blackwood “clarified her testimony

to make clear that she meant that [the conversations in which Brown deflected responsibility for

promoting Madsen] took place before Brown became Medical Director at United.” Id. at 3 (citing

Blackwood Dep. at 79). It is not entirely clear what Defendants mean by this argument, but they

seem to suggest that Blackwood’s testimony concerned the decision to hire Madsen in the first

place, as opposed to his promotion. But a review of Blackwood’s testimony as a whole makes

clear that she stated that Brown had disclaimed responsibility for promoting Madsen, not his initial

hiring. See, e.g., Defs.’ Reply, Ex. 14, Supplemental Excerpts of Deposition of Janet Blackwood,

ECF No. 42-2, at 79 (stating that Brown was referring to the “the lead PA role”). Additionally,

Defendants assert that “Blackwood never testified that Brown ever demanded, or even asked, her

to sign anything.” Defs. Reply at 5. That may be an accurate recitation of Blackwood’s testimony,

but she also testified that Brown twice suggested to her that she had endorsed Madsen’s hiring,

even though she had never done so. While perhaps not as egregious as asking her to sign a false



                                                 15
document, such behavior could be construed by a reasonable juror as evidence of an attempt by

Brown to conceal the true motive for his decision to promote Madsen.

         Because Blackwood’s testimony gives rise to a genuine dispute about Brown’s reasons for

promoting Madsen, the court must deny EmCare and Provo’s motion for summary judgment on

Plaintiffs’ Title VII and Section 1981 discrimination claims.4

                  2.       Individual Defendants Brown and Korando

         The court turns next to Plaintiffs’ Title VII and Section 1981 claims against Defendants

Brown and Korando. As an initial matter, it is clear that there can be no individual liability against

them under Title VII, as that statute only applies to employers. Gary v. Long, 59 F.3d 1391, 1399

(D.C. Cir. 1995). Accordingly, the court grants Defendants’ motion for summary judgment on

Plaintiffs’ Title VII failure-to-promote claim as to the individual defendants. Id.

         The court reaches different decisions regarding Plaintiffs’ Section 1981 claims against the

individual Defendants. To establish individual liability under Section 1981, a plaintiff must

demonstrate that the individual defendant was personally involved in the alleged discriminatory

activity. Brown v. Children’s Nat. Med. Ctr., 773 F. Supp. 2d 125, 136 (D.D.C. 2011). Here,

Plaintiffs have offered minimal evidence of Korando’s participation in the decision to promote

Madsen—only that she provided resumes and performance data to Brown and recommended two

PAs for the position, one white (Madsen) and one African-American (Chandon-Cooke). Defs.’

Stmt. ¶ 86. Such evidence is not sufficient to give rise to individual liability for Korando under

Section 1981.




4
  At this juncture, it is not clear to the court on what basis EmCare, which did not employ Brown, could be held liable
under Title VI or Section 1981 for his conduct. Provo’s potential liability is clear—it was Brown’s employer.
See Defs.’ Stmt. ¶ 31. The basis for EmCare’s liability is less so. The court need not, however, resolve that issue at
this time because EmCare has not moved for summary judgment on the ground that it is not liable for Brown’s actions.

                                                         16
          The court, however, reaches the opposite conclusion as to Brown.             His personal

involvement in the alleged discriminatory promotion decision is not genuinely in dispute.

Defendants argue that, by relying on Blackwood’s testimony, Plaintiffs now take the position that

EmCare, and not Brown, made the decision to promote Madsen. Defs.’ Reply at 6 (“Plaintiffs

can’t have their cake and eat it too. Either Dr. Brown, as he testified, participated in the decision

or he did not.”). The court does not, however, necessarily understand Plaintiffs to now take the

position that Brown did not make the promotion decision. Instead, it appears that Plaintiffs are

contending that Brown’s statements disavowing responsibility for the promotion are evidence of

discriminatory intent. If Plaintiffs were to take the affirmative position at trial that only EmCare

personnel, and not Brown, made the decision to promote Madsen, then the court would grant

judgment in favor of Brown at that point.         However, to do so now would be premature.

Accordingly, Brown’s motion for summary judgment as to Plaintiffs’ Section 1981 claim is

denied.

          B.     Retaliation Claims

          The court now turns to Plaintiffs’ retaliation claims. Title VII prohibits employers from

retaliating against an employee “because he has opposed any practice made an unlawful

employment practice by this subchapter, or because he has made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or hearing under this subchapter.”

42 U.S.C. § 2000e-3(a). Likewise, in CBOCS West, Inc. v. Humphries, the Supreme Court held

that Section 1981 also covers “retaliation against a person who has complained about a violation

of another person’s contract-related ‘right.’” 553 U.S. 442, 452 (2008). “To bring a claim for

retaliation under Title VII or Section 1981, Plaintiff must allege that he engaged in a statutorily

protected activity, that his employer took an adverse personnel action against him, and that a causal



                                                 17
connection exists between the two.” Jones v. Dist. of Columbia. Water & Sewer Auth., 922
F. Supp. 2d 37, 41 (D.D.C. 2013) (citing Carney v. Am. Univ., 151 F.3d 1090, 1095 (D.C. Cir.

1998)).

                    1.       The Change in the PA Compensation Structure

           Although most discrimination cases that reach federal court contain no dispute that the

employee has suffered an adverse employment action, see Baloch v. Kempthorne, 550 F.3d 1191,

1196 (D.C. Cir. 2008), this is not such a case. Defendants here contend that Plaintiffs have not

suffered an adverse employment action and thus have not made out even a prima facie case of

retaliation. Defs.’ Mot. at 29. Therefore, before asking whether a reasonable jury could infer

retaliation from all of the evidence, the court must determine whether Plaintiffs experienced the

kind of adverse employment action protected by Title VII and Section 1981.

           The court concludes that they have not. To come within the either statute’s protection

against retaliation, “a plaintiff must show that a reasonable employee would have found the

challenged action materially adverse.” Burlington Northern & Santa Fe Railway Co. v. White,

548 U.S. 53, 68 (2006); Browne v. Potomac Elec. Power Co., No. CIV.A. 05-1177 (RWR), 2006
WL 1825796, at *2 (D.D.C. July 3, 2006) (applying the same to Section 1981 claims). In this

context, an action is “materially adverse” if it “might have dissuaded a reasonable worker from

making or supporting a charge of discrimination.” Burlington 548 U.S. at 68 (internal quotations

omitted) (citation omitted). Thus, the standard is an objective one. Id.

           Plaintiffs argue that Brown’s threat to invoke the “at-will” termination clause for those PAs

who refused to accept the change in compensation was in retaliation for Plaintiffs’ filing of

discrimination complaints. Pls.’ Opp’n at 62-63.5 But that threatened action cannot qualify as



5
    Plaintiffs do not argue that the new compensation system itself was retaliatory. See Pls.’ Opp’n at 62.

                                                            18
unlawful retaliation in this case because EmCare immediately cured whatever adverse effects

resulted from that action prior to this litigation. See Taylor v. Small, 350 F.3d 1286, 1293 (D.C.

Cir. 2003) (holding “[a]n employer may cure an adverse employment action . . . before that action

is the subject of litigation.”). Specifically, EmCare allowed Plaintiffs to elect either the new or old

pay systems and compensated some of them for all lost wages. Defs.’ Stmt. ¶¶ 50, 68, 83, 124.

Accordingly, summary judgment will be granted in favor of Defendants on Plaintiffs’ Title VII

and Section 1981 retaliation claims.

               2.      Plaintiff Ofwono’s Retaliation Claim

       Plaintiff Ofwono has asserted a separate retaliation claim based on her termination soon

after she filed her EEO claims.        Because Defendants have provided a legitimate non-

discriminatory reason for terminating Ofowno—namely, that she lied about the reasons for missing

her shift at the United ED on January 12, 2013, see Defs.’ Mot at 34—the burden-shifting

framework of McDonnell Douglas is no longer relevant, and the court must determine whether a

reasonable jury could infer retaliation from all evidence presented byboth parties, see Nurriddin,
818 F.3d at 758-59; Jones v. Bernanke, 557 F.3d 670, 677 (D.C. Cir. 2009).       The court reiterates

that, in doing so, it must consider the “three relevant categories of evidence—prima facie,

pretext, and any other—to determine whether they either separately or in combination provide

sufficient evidence for a reasonable jury to infer retaliation.”    Jones, 557 F.3d at 679 (internal

quotations omitted) (citations omitted).

       Even when drawing all inferences in Ofwono’s favor, no reasonable jury could conclude

that her EEO complaints were the but-for cause for her termination.              See Univ. of Texas

Southwestern Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2533 (2013) (holding that “Title VII retaliation




                                                  19
claims must be proved according to traditional principles of but-for causation”).6 Here, Ofwono

has cited to no actual evidence to support her claim. She has offered nothing more than the

unsupported assertion—her briefing cites to no record facts—that her firing was an “overreaction”

and that double-shift errors are common. See Pls.’ Opp’n at 50. Indeed, she does not even deny

that she called in sick but then worked the same shift at another hospital. See id. Accordingly,

summary judgment will be granted in favor of Defendants on Plaintiffs’ Title VII and Section 1981

retaliation claims relating to Plaintiff Ofwono’s termination.

         C.       Breach of Contract Claims

         The final issue before the court is Plaintiffs’ breach-of-contract claim. Defendants argue

that Plaintiffs’ claim should be dismissed for failure to adequately allege damages because

EmCare: (1) never actually invoked the “at-will” termination clause, and (2) cured any potential

injury by fully reimbursing all lost wages. As Plaintiffs have failed to respond to these arguments,

the court will treat them as conceded. See Wilkins v. Jackson, 750 F. Supp. 2d 160, 162 (D.D.C.

2010) (“It is well established that if a plaintiff fails to respond to an argument raised in a motion

for summary judgment, it is proper to treat that argument as conceded.”); Sykes v. Dudas,

573 F. Supp. 2d 191, 202 (D.D.C. 2008) (“[W]hen a party responds to some but not all arguments

raised on a Motion for Summary Judgment, a court may fairly view the unacknowledged

arguments as conceded.”).




6
  While courts in this circuit have recognized the disagreement among other circuits regarding whether Nassar applies
to Section 1981 claims, see Jones v. 2016 WL 659666 at *6 , our Court of Appeals has not yet weighed in on the issue,
id. The court need not decide this issue at present, as Plaintiffs have failed to allege sufficient facts to support a
retaliation claim even under the arguably more relaxed “motivating factor” standard. Id.

                                                         20
IV.    CONCLUSION AND ORDER

       For the foregoing reasons, the court grants in part and denies in part Defendants’ Motion

for Summary Judgment. The court denies Defendants Provo and EmCare’s motion with respect

to Plaintiffs’ failure-to-promote claims under Title VII and Section 1981. The court also denies

the motion as to Defendant Brown under Section 1981. The motion is granted in all other respects.




Dated: September 2, 2016                            Amit P. Mehta
                                                    United States District Judge




                                               21